Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action has been issued in response to patent application, 17/184365, filed on 24 February 2021 with a CIP date of 23 May 2016.  Claims 2-22, as preliminary amended, are currently pending and have been considered below.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




Claims 2-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8, 10, 14, 27 of Patent 10970404 (application 15/591661).  

Claims 2-22:
Claims 2-22 have similar limitations as in claims 1-8, 10, 14, 27 of Patent 10970404 (application 15/591661).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim 
A method/apparatus/non-transitory … for generating a data masking syntactic definition for a data element of an unknown type comprising: generating, by at least one of the one or more computing devices, one or more alphabets based at least in part on scanning symbols occurring at a plurality of positions of a plurality of data elements of the unknown type, wherein each alphabet corresponds to one or more positions of the data element and comprises a set of one or more symbols that have occurred at each of the one or more positions of the plurality of data elements; and generating, by at least one of the one or more computing devices, a positional map describing a syntactic structure of the data element by mapping at least one of the one or more alphabets to each position of the data element in a memory of at least one of the one or more computing devices.  Claims 2-22 are rejected under the reasons as set forth above.  


This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 2-22 in the instant application correspond to claims 1-8, 10, 14, 27 of Patent 10970404 (application 15/591661).  Since claims 2-22 are A method/apparatus/non-transitory … for generating a data masking syntactic definition for a data element of an unknown type comprising: generating, by at least one of the one or more computing devices, one or more alphabets based at least in part on scanning symbols occurring at a plurality of positions of a plurality of data elements of the unknown type, wherein each alphabet corresponds to one or more positions of the data element and comprises a set of one or more symbols that have occurred at each of the one or more positions of the plurality of data elements; and generating, by at least one of the one or more computing devices, a positional map describing a syntactic structure of the data element by mapping at least one of the one or more alphabets to each position of the data element in a memory of at least one of the one or more computing devices and  claims 1-8, 10, 14, 27 of Patent 10970404 (application 15/591661) are A method/apparatus/non-transitory … generating, by at least one of the one or more computing devices, one or more alphabets corresponding to one or more element member positions of the data element based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type until all symbols appearing at that element member position are determined, wherein the one or more alphabets are generated from a plurality of potential alphabets, wherein any redundancy in the plurality of potential alphabets is removed when generating the one or more alphabets, and wherein each alphabet comprises a set of one or more sequential element members that have occurred in the plurality of data elements at an element member position; and generating, by at least one of the one or more computing devices, a positional map describing a syntactic structure of the data element by mapping at least one of the one or more alphabets to each element member position of the data element, the positional map linking each element member position of the data element to at least one of the one or more alphabets in a memory of at least one of the one or more computing devices, it would have been obvious to modify claims 1-8, 10, 14, 27 of Patent 10970404 (application 15/591661) to get Claims 2-22 in the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Movshovitz (US 2015/0278544 A1) in view of Lapstun et al. (US 2007/0017985 A1, publish date 01/25/2007).

Claim 2:
With respect to claim 2, Movshovitz discloses a method executed by one or more computing devices for generating a data masking (provided a symbol based encryption module (hereinafter--encryption module) adapted to encrypt data (such as data included in a file), abstract, 0021, 0027) (an encryption scheme that preserves the data element format can be applied, 0087) syntactic definition for a data element of an unknown type (If, for example, the characteristics of the data elements to be encrypted are unknown (e.g. names of projects or companies), the encryption module can generate an (initial) encryption dictionary that include multiple combinations of letters, 0055) comprising:
generating, by at least one of the one or more computing devices, one or more alphabets based at least in part on scanning symbols occurring at a plurality of positions of a plurality of data elements of the unknown type (generate an (initial) encryption dictionary that include multiple combinations of letters.  For example, such an initial encryption dictionary can include all tuples of three or four characters of the alphabet, 0055), wherein each alphabet corresponds to one or more positions of the data element (for a data element that is just before the new data elements and another data element that is just after it according to the lexicographic order of the data elements, (ii) the encryption module extracts the random tokens that correspond to these existing data elements and according to the distance of the new data element (of the random token or random value assigned to the to the data elements) before and after it the encryption engine generates a random token that is between the random tokens of these elements, and (iii) the newly generated random token is used to encrypt (i.e. replace) the data element and is stored in the encryption dictionary (and may also be stored in one other database), 0044) and comprises a set of one or more symbols that have occurred at each of the one or more positions of the plurality of data elements  (random token generated, data elements before and after, 0040-0044); and
generating, by at least one of the one or more computing devices, a positional map describing a syntactic structure of the data element by mapping at least one of the one or more alphabets to each position of the data element in a memory of at least one of the one or more computing devices (generates random tokens for the plaintext symbols so that the order, e.g. the lexicographic order, between the random tokens generated for the data elements in the encryption dictionary preserves the order between the clear-text data elements they represent , This mapping between the random tokens generated and their corresponding clear-text data elements may be stored in a hash table in memory and, additionally or alternatively, in a database , 0037, 0057).

Movshovitz does not disclose based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type as claimed.

However, Lapstun et al. teaches a mask for masking at least one of the first identifier and the second identifier, wherein the at least one masked identifier is readable only when said mask has been removed (0230), based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type (determine encoding type, and reject unknown encoding, 0549, 0566).

Movshovitz and Lapstun et al. are analogous art because they are from the same field of endeavor of data masking.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Lapstun et al. in Movshovitz for based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type as claimed for purposes of enhancing the encryption of data system of Movshovitz by determining tampering, visual indication of tampering,  and therefore maximize the protection of data masks (see Lapstun et al. 0237) 

Claims 3, 10, 17:
With respect to claims 3, 10, 17, Movshovitz discloses further comprising determining the plurality of data elements by:
receiving, by at least one of the one or more computing devices, a set of data elements, the set of data elements having a plurality of different data element lengths, wherein data element length is a measure of the number of element member positions;
dividing, by at least one of the one or more computing devices, the set of data elements into a plurality of groups of data elements based on the data element length of each data element in the set of data elements; and
selecting, by at least one of the one or more computing devices, a group of data elements in the plurality of groups of data elements which has a data element length equal to a data element length of the data element as the plurality of data elements (space of possible random tokens can be of any size, The size of this space can be determined according to the number of possible different plaintext data elements to be encrypted.  This space can be span by random tokens of a length that can be 64 bits, 128 bits or any other size, 0036).

Claims 4, 11, 18:
With respect to claims 4, 11, 18, Movshovitz discloses further comprising:
generating, by at least one of the one or more computing devices, one or more special conditions, wherein each special condition in the one or more special conditions maps one or more affected positions in the data element to a conditional subset of one or more alphabets mapped to the one or more affected positions, the conditional subset being triggered by a presence of one or more trigger symbols at one or more trigger positions in the data element (In the generation of the initial mapping the encryption module can use the output of a random or pseudo random generator.  The pseudo random generator can be an output of an AES encryption algorithm in CBC mode or in CTR mode, where the key and the IV are randomly generated using a hash function on some data gathered, 0057) (different mapping between plaintext data elements and random tokens can be provided for different users, devices, applications, and the like, 0094) (the encryption dictionary 15 for the given user/organization may include mappings for a set of symbols likely to be found (e.g. statistically often used) within documents used by the user/organization, 0150).

Claims 5, 12, 19:
With respect to claims 5, 12, 19, Movshovitz discloses wherein the data masking syntactic definition comprises the one or more alphabets, the positional map, and the one or more one or more special conditions, and further comprising:
generating, by at least one of the one or more computing devices, a masked data element using the data masking syntactic definition (It is noted that the encryption module requires a definition of the sorting method, textual (alpha-numeric) data elements the lexicographic sorting is assumed as default.  However, it is noted that the encryption module can generate random tokens that preserve orders that differ from lexicographic orders, 0046).

Claims 6, 13, 20:
With respect to claims 6, 13, 20, Movshovitz discloses wherein each alphabet comprises a set of one or more sequential symbols (for a data element that is just before the new data elements and another data element that is just after it according to the lexicographic order of the data elements, and (iii) the newly generated random token is used to encrypt (i.e. replace) the data element and is stored in the encryption dictionary (and may also be stored in one other database), 0044).

Claims 7, 14, 21:
With respect to claims 7, 14, 21, Movshovitz discloses wherein generating one or more alphabets based at least in part on scanning symbols occurring at a plurality of positions of a plurality of data elements of the unknown type comprises:
generating a plurality of dictionaries based at least in part on symbols occurring in the plurality of data elements at each of the plurality of positions, wherein each dictionary in the plurality of dictionaries includes symbols occurring at a corresponding position in the plurality of positions;
generating a plurality of potential alphabets by, for each dictionary in the plurality of dictionaries, generating one or more sets of sequential symbols such that the union of the one or more sets of sequential element members includes each symbol in that dictionary, the one or more sets of sequential symbols corresponding to one or more potential alphabets in the plurality of potential alphabets; and
merging the plurality of potential alphabets into the one or more alphabets (It searches the encryption dictionary to see if there is already a random token associated for this data element, updates the encryption dictionary 0040, 0043) (It is noted that the encryption module requires a definition of the sorting method, textual (alpha-numeric) data elements the lexicographic sorting is assumed as default.  However, it is noted that the encryption module can generate random tokens that preserve orders that differ from lexicographic orders, 0046) (the encryption module can generate an (initial) encryption dictionary that include multiple combinations of letters, 0055) (Figure 1, 15, 17).

Claims 8, 15, 22:
With respect to claims 8, 15, 22, Movshovitz disclose wherein merging the plurality of potential alphabets into the one or more alphabets comprises one or more of:
removing any redundant potential alphabets in the plurality of potential alphabets; or
applying an outlier detection test to the plurality of potential alphabets to remove any potential alphabets which are outliers relative to the plurality of potential alphabets ((ii) the encryption module extracts the random tokens that correspond to these existing data elements and according to the distance of the new data element (of the random token or random value assigned to the to the data elements) before and after it the encryption engine generates a random token that is between the random tokens of these elements, and (iii) the newly generated random token is used to encrypt (i.e. replace) the data element and is stored in the encryption dictionary (and may also be stored in one other database), 0044),

Claim 9:
With respect to claim 9, Movshovitz disclose an apparatus for generating a data masking (provided a symbol based encryption module (hereinafter--encryption module) adapted to encrypt data (such as data included in a file), abstract, 0021, 0027) (an encryption scheme that preserves the data element format can be applied, 0087) syntactic definition for a data element of an unknown type (If, for example, the characteristics of the data elements to be encrypted are unknown (e.g. names of projects or companies), the encryption module can generate an (initial) encryption dictionary that include multiple combinations of letters, 0055, the apparatus comprising:
one or more processors (executed by a processor, 0227); and
one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors (methods can be executed by a processor that may executed instructions (code) stored in non-transitory computer readable medium, 0227) to:
generating one or more alphabets based at least in part on scanning symbols occurring at a plurality of positions of a plurality of data elements of the unknown type (generate an (initial) encryption dictionary that include multiple combinations of letters.  For example, such an initial encryption dictionary can include all tuples of three or four characters of the alphabet, 0055), wherein each alphabet corresponds to one or more positions of the data element (for a data element that is just before the new data elements and another data element that is just after it according to the lexicographic order of the data elements, (ii) the encryption module extracts the random tokens that correspond to these existing data elements and according to the distance of the new data element (of the random token or random value assigned to the to the data elements) before and after it the encryption engine generates a random token that is between the random tokens of these elements, and (iii) the newly generated random token is used to encrypt (i.e. replace) the data element and is stored in the encryption dictionary (and may also be stored in one other database), 0044) and comprises a set of one or more symbols that have occurred at each of the one or more positions of the plurality of data elements  (random token generated, data elements before and after, 0040-0044); and
generating a positional map describing a syntactic structure of the data element by mapping at least one of the one or more alphabets to each position of the data element in a memory of at least one of the one or more computing devices (generates random tokens for the plaintext symbols so that the order, e.g. the lexicographic order, between the random tokens generated for the data elements in the encryption dictionary preserves the order between the clear-text data elements they represent , This mapping between the random tokens generated and their corresponding clear-text data elements may be stored in a hash table in memory and, additionally or alternatively, in a database , 0037, 0057).

Movshovitz does not disclose based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type as claimed.

However, Lapstun et al. teaches a mask for masking at least one of the first identifier and the second identifier, wherein the at least one masked identifier is readable only when said mask has been removed (0230), based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type (determine encoding type, and reject unknown encoding, 0549, 0566).

Movshovitz and Lapstun et al. are analogous art because they are from the same field of endeavor of data masking.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Lapstun et al. in Movshovitz for based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type as claimed for purposes of enhancing the encryption of data system of Movshovitz by determining tampering, visual indication of tampering,  and therefore maximize the protection of data masks (see Lapstun et al. 0237) 


Claim 16:
With respect to claim 16, Movshovitz disclose at least one non-transitory computer-readable medium storing computer- readable instructions for generating a data masking (provided a symbol based encryption module (hereinafter--encryption module) adapted to encrypt data (such as data included in a file), abstract, 0021, 0027) (an encryption scheme that preserves the data element format can be applied, 0087) syntactic definition for a data element of an unknown type (If, for example, the characteristics of the data elements to be encrypted are unknown (e.g. names of projects or companies), the encryption module can generate an (initial) encryption dictionary that include multiple combinations of letters, 0055) that, when executed by one or more computing devices, cause at least one of the one or more computing devices to:
generating one or more alphabets based at least in part on scanning symbols occurring at a plurality of positions of a plurality of data elements of the unknown type (generate an (initial) encryption dictionary that include multiple combinations of letters.  For example, such an initial encryption dictionary can include all tuples of three or four characters of the alphabet, 0055), wherein each alphabet corresponds to one or more positions of the data element (for a data element that is just before the new data elements and another data element that is just after it according to the lexicographic order of the data elements, (ii) the encryption module extracts the random tokens that correspond to these existing data elements and according to the distance of the new data element (of the random token or random value assigned to the to the data elements) before and after it the encryption engine generates a random token that is between the random tokens of these elements, and (iii) the newly generated random token is used to encrypt (i.e. replace) the data element and is stored in the encryption dictionary (and may also be stored in one other database), 0044) and comprises a set of one or more symbols that have occurred at each of the one or more positions of the plurality of data elements  (random token generated, data elements before and after, 0040-0044); and
generating a positional map describing a syntactic structure of the data element by mapping at least one of the one or more alphabets to each position of the data element in a memory of at least one of the one or more computing devices (generates random tokens for the plaintext symbols so that the order, e.g. the lexicographic order, between the random tokens generated for the data elements in the encryption dictionary preserves the order between the clear-text data elements they represent , This mapping between the random tokens generated and their corresponding clear-text data elements may be stored in a hash table in memory and, additionally or alternatively, in a database , 0037, 0057).

Movshovitz does not disclose based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type as claimed.

However, Lapstun et al. teaches a mask for masking at least one of the first identifier and the second identifier, wherein the at least one masked identifier is readable only when said mask has been removed (0230), based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type (determine encoding type, and reject unknown encoding, 0549, 0566).

Movshovitz and Lapstun et al. are analogous art because they are from the same field of endeavor of data masking.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Lapstun et al. in Movshovitz for based at least in part on scanning element members occurring at each element member position in a plurality of data elements of the unknown type as claimed for purposes of enhancing the encryption of data system of Movshovitz by determining tampering, visual indication of tampering,  and therefore maximize the protection of data masks (see Lapstun et al. 0237) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/Examiner, Art Unit 2433      

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433